     Case 2:18-cv-00149-JAM-DMC Document 29 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE NATHAN TAYLOR,                                 No. 2:18-CV-0149-JAM-DMC-P
12                       Plaintiff,
13             v.                                        ORDER
14    J. MA,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Defendant applied ex parte for an extension of discovery cut-off date and for

19   an order to take plaintiff’s deposition via remote video conference, if necessary, with the plaintiff,

20   the deposition reporter and defense counsel to be in separate locations. See ECF No. 28.

21                  Good cause appearing, defendant’s application is GRANTED. The Court resets

22   the discovery cut-off date to September 30, 2020. Any motions to compel shall be filed within

23   sixty days of September 30, 2020, and any dispositive motions within ninety days of September

24   30, 2020.

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-00149-JAM-DMC Document 29 Filed 07/31/20 Page 2 of 2

 1                  Further, the deposition may be taken via video conference, if necessary, with the

 2   Plaintiff, the deposition reporter, and defense counsel in separate locations and such deposition

 3   testimony shall be admissible.

 4                  IT IS SO ORDERED.

 5

 6   Dated: July 31, 2020
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
